WILLIAMS, Chief Justice.
Petitioner Hugh Pettyjohn has applied for bail pending appeal under RCr 12.82. Petitioner was convicted in the Marion Circuit Court of receiving stolen property and sentenced to one year in the State Reformatory. The circuit court denied a motion for bail pending appeal under RCr 12.78.
Respondent Commonwealth of Kentucky has moved to dismiss petitioner’s application for failure to present to this court a record upon which relief can be granted.
*868The record supplied us by petitioner includes only his application and photocopies of various motions he filed in circuit court, notice of appeal and an order of the circuit court ruling on his motions. These copies are not certified.
A party seeking an intermediate order of this court prior to certification of the record on appeal is required to have the clerk of the circuit court certify and transmit to this court such portion of the record as is needed for that purpose. RCr 12.62.
Inasmuch as petitioner has failed to have certified any part of the record in this proceeding, there is nothing upon which this court can base a consideration of his application under RCr 12.78.
The motion to dismiss petitioner’s application for relief pending appeal is sustained.
All concur.